Title: To George Washington from Brigadier General William Heath, 29 February 1776
From: Heath, William
To: Washington, George



Cambridge Feby 29. 1776

In Pursuance of General Orders, I Visited the Guards on Yesterday, beginning at Cambridge Main Guard, from thence to the Store Magazine Main Guard at Winter Hill, Plowd Hill, White House, Main Guard on prospect Hill, Cobble Hill, Leichmears point, & Bridge, & North Redoubt found the Guards in good Order Save at Leichmears point Bridge, where the proper Guard had not been mounted, and One Subaltern one Serjeant One Corporal & 50 privates had been sent from the Guard on the point, I gave the Guards Directions for the Night; Orderd the Grand Rounds, at Twelve, Visiting Rounds, at half past three, and patroles between each Relief, Field Officers of the Day report, that they found in the Night, Guards Vigilant, & Sentinels Alert—Nothing Extraordinary has Happened.

W. Heath Brigadier Genl of the Day

